DETAILED ACTION
	This office action is in response to the election filed on March 29, 2022.  Claims 1-14 are pending (claims 13-14 are withdrawn from consideration as being related to a non-elected Group).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on March 29, 2022 is acknowledged.  Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 11, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (six (6) pages) were received on February 11, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. U.S.P. No. 6,330,378 B1, and further in view of Han et al. CN 105 137 537 A (cited in PTO-892 as reference N).
Regarding sole independent claim 1, Forrest et al. U.S.P. No. 6,330,378 B1 teaches (ABS; Figs. 1A, 1B, 2, 7, 8, 9; corresponding text, see in particular column 5, line 1 through column 11, line 35; Claims) a waveguide photodetector 110 / 710 / 810 (see Figs. 1A, 1B, 2; Figs. 7-9) comprising: a semiconductor substrate 112 / 712 / 812; a first optical waveguide 114 and a second optical waveguide 116 (also 910, 914, 916 in Fig. 9), which can be sequentially laminated (as 2nd waveguide is atop the 1st waveguide), wherein each of the first optical waveguide and the second optical waveguide comprises a first portion and a second portion (see right angle of Figs. 1A-1B, also multiple “sections” of Figs. 7-8), and the first portion extends from the second portion in a first direction parallel to a top surface of the semiconductor substrate (waveguide(s) are located parallel to the substrate in Figs. cited above); a matching layer (“n+ matching layer (column 5, lines 30-42); also in Fig. 2 layer(s) 220 and/or 222 serve to “match” the waveguide to the PIN detector; also layer 920 in Fig. 9) disposed on the second portion of the second optical waveguide (see Figs. 1A, 1B, 2, 9, etc.); a clad layer (“p+ cladding layer” (column 5, lines 30-42); also in Fig. 2, the layer 226; and layer 922 in Fig. 9) disposed on the matching layer; and an absorber (“InGaAs absorption layer” (column 5, lines 30-42); also in Fig. 2, the layer 224; and layer 918 in Fig. 9) disposed between the matching layer and the clad layer; wherein the second optical waveguide has a semiconductor material composition configuration and material; the clad layer has p (or n) type conductive configuration, and the matching layer has a semiconductor material composition configuration.
Regarding independent claim 1, Forrest ‘378 does not expressly teach that (1) the “matching layer” is a refractive index matching layer that comprises intrinsic semiconductor; or that (2) the second optical waveguide has a first conductive-type configuration while the cladding (p or n type disclosed in Forrest) has an opposite conductive-type configuration to the second optical waveguide.
However, using different n-type and p-type configurations in optical waveguide and coupled PIN detectors, and with refractive index matching or maintaining properties is ubiquitous in the integrated photonic waveguide art.  For example, Han et al. CN 105 137 537 A teaches (ABS; Figs. 1A, 1B, 5, 6, 7; see English translation attached, pages 1-8) an array of optical waveguides that are optically coupled to corresponding waveguide (“AWG”) detectors in an overall integrated device, in that the waveguide includes semiconductor material while the detectors include intrinsic and doped (n and p) configurations to allow for improved optical coupling functionality for direct coupling to occur.  Further, and noting Figs. 1A and 1B in particular, and on pages 3-5 of the English translation, efficient and effective coupling can be improved between the optical waveguide and the detector by using a “lower contact layer”, while such a layer can provide refractive index matching between the waveguide core layer(s) and the absorption layer of the photodetector, while features can be “lightly doped or intrinsic” at the level of the waveguide itself and/or the contact layer (note most closely page 4 of the English translation).  For these reasons, Han et al. CN ‘537 teaches that using intrinsic and/or lightly doped configurations (which could be n-type dopants) for the waveguide core(s) and the contact layer(s) would be resultant from a close reading of this document, and the known advantages of such semiconductor configurations are apparent and improve optical coupling based on “refractive index” matching as well as similar dopant concentrations for optical propagation to the absorption layer.  Further, if the optical waveguide core(s) of Han are slightly N conductive type, then the upper cladding of Han (and also Forrest) can be reasonably inferred to be P conductive type, which is opposite to N. 
Since Forrest ‘378 and Han CN ‘537 are both from the same field of endeavor, the purposes disclosed by Han CN ‘537 would have been recognized in the pertinent art of Forrest ‘378.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Han CN ‘537, for missing limitations (1) and (2), in that the “matching layer” is a refractive index matching layer that comprises intrinsic semiconductor, and the second optical waveguide has a first conductive-type configuration while the cladding has an opposite conductive-type configuration to the second optical waveguide, in the device of Forrest ‘378 in order to improve optical coupling efficiency from a waveguide to a PIN detector as is a problem known in the art and also given solutions in both Forrest and Han.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, sole examined independent claim 1 is found obvious over the combined teaching of Forrest ‘378 and further in view of Han CN ‘537.
	Regarding dependent claim 3, the first portion (at 117) of the second waveguide 116 is structural tapered.
	Regarding claim 4, the matching layer of Forrest contacts the absorber and the 2nd optical waveguide in at least the Figs. 1A, 1B, and 2 embodiment, which meets this claim because of the combination rejection for claim 1.  
	Regarding claim 10, the matching layer configuration (of the combination above) and the absorber can comprise different semiconductor materials, such as Fig. 2 where the 220 / 222 in comparison to the absorption layer are different material compositions.
	Regarding claims 2, 5-9, and 11-12, although not expressly and exactly taught by the combination of Forrest/Han, these further dependencies do not create any patentably distinction over the closest prior art.  These claims merely recite known thicknesses (claims 2 and 8), refractive index comparisons between layers (claim 5), additional (3rd) waveguides with particular semiconductor composition (claims 6-7), usable semiconductor materials and more layers for the “matching” layer (claims 9 and 11), and the use of electrodes (claim 12) for the base structure of independent claim 1.  At the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use such added dependencies on the base claim, because Applicant has not disclosed that using any of such features provides any advantage(s), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of Forrest/Han to perform equally well with those dependencies because these claim terms would have been easily integrated and incorporated into the base structural “waveguide photodetector” with no undue burden or any unreasonable amount of trial-and-error.  Further, such missing features are reasonably within the general level of skill or an artisan versed in integrated photonic circuits.  Therefore, it would have been an obvious matter of common skill and design choice to modify the combination of Forrest/Han to obtain the invention as specified in claims 2, 5-9, and 11-12.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no found patentable distinction of any of these claims over the Forrest/Han combination.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-D:

-Reference B to Yoneda ‘007 is pertinent to the coupling of an optical waveguide to a n-type and p-type detector (see Fig. 4).
-Reference C to Park ‘487 is pertinent to a waveguide photodetector with core and clad layers and a subsidiary layer to improve optical coupling therebetween.
-Reference D to Tolstikhin ‘175 is pertinent to coupling a passive waveguide vertically to a PIN diode with intrinsic and other semiconductor properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 3, 2022